Citation Nr: 0427439	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
apportioned compensation benefits on behalf of a dependent 
spouse in the amount of $540.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1964 to April 
1968.  The appellant is the veteran's former spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that waiver of recovery of an 
overpayment of apportioned compensation benefits on behalf of 
a spouse in the amount of $540 was not warranted.

A hearing before a traveling Member of the Board was 
scheduled for August 2004.  However, the appellant failed to 
appear and has not requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  An overpayment of $540 was created when the appellant 
received apportioned compensation benefits as a dependent 
spouse subsequent to her divorce in July 2000 and continuing 
through March 30, 2001.

2.  The RO received notification of the divorce on September 
5, 2000.

3.  The RO did not notify the appellant of the proposed 
reduction until January 23, 2001.

4.  Recovery of the portion of the overpayment which was 
created subsequent to September 5, 2000 but prior to January 
23, 2001, would be against equity and good conscience.  

CONCLUSION OF LAW

A partial waiver in the amount of $270 of recovery of an 
overpayment of apportioned compensation benefits on behalf of 
a dependent spouse is warranted.  38 C.F.R. §§ 1.962, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  The veteran 
previously established entitlement to VA disability 
compensation benefits.  The veteran and the appellant were 
married in February 1973.  They later separated and the VA 
began payment of an apportionment of the veteran's benefits 
to the appellant.  

On September 5, 2000, the RO received correspondence from the 
veteran in which he reported that he and the appellant were 
now divorced.  He submitted a divorce decree from a Court in 
Pennsylvania showing that they were divorced effective July 
[redacted], 2000.  

On January 23, 2001, the RO wrote to the appellant and 
advised her that it was proposed that her apportionment would 
be terminated effective July 1, 2000, because they had 
received notification of her divorce from the veteran.  She 
was advised that if she continued to accept payments at the 
present rate for the next 60 days and it was determined that 
the proposed adjustment must be made, then she would have to 
repay all or a part of the benefits she had received during 
the 60 days.  Subsequently, on March 30, 2001, the RO wrote 
again to the appellant and notified her that the action 
outlined in the previously sent letter had been implemented.  
The VA Debt Management Center notified the appellant by 
letter in April 2001 that the retroactive termination of 
benefits had resulted in an overpayment of $540.  

In a letter dated in August 2001, the appellant reported that 
she did not feel that she owed the VA any money.  She said 
that she had been receiving $60 per month as the veteran's 
wife, and that the news that she was no longer entitled was a 
total surprise to her.  She stated that she did not know that 
she was divorced as she had not received any documents or 
been served with any papers about the divorce.  She further 
stated that she had just received copies of the divorce 
papers and found that they contained false statements by the 
veteran, such as an assertion that she had been served papers 
while in Pennsylvania.  She reported that for the past 10 
years she had been traveling with her daughter who was in the 
military, and that it was not possible that she had been 
served any papers.  The Board notes that this assertion 
appears to be credible as the appellant's address of record 
was in a different state than where the divorce had occurred.  

In the decision of waiver on indebtedness dated in November 
2001, the committee found that such a waiver was not 
warranted.  The committee noted that the appellant had not 
provided requested financial information needed to determine 
whether collection of the debt would cause hardship.  On that 
basis, the request for a waiver was denied.  

The appellant subsequently submitted a financial status form 
dated in November 2001.  In the report, she stated that her 
monthly income was $740, and her monthly expenses were $450.  
She reported having no significant assets.  The committee 
subsequently confirmed the denial of a waiver, noting that 
her income exceeded her expenses and that repayment of the 
debt would not cause undue financial hardship.  

The appellant filed a notice of disagreement with that 
decision and subsequently perfected an appeal.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of compensation benefits was properly created.  
The overpayment of $540 was created when the appellant 
received apportioned compensation benefits as a dependent 
spouse subsequent to her divorce from the veteran in July 
2000 and continuing until March 2001.  Therefore, the only 
remaining issue to be decided on appeal is whether a waiver 
of recovery of the overpayment is warranted under the facts 
of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was partially at fault in 
the creation of the debt.  She continued to accept benefits 
for two months after being notified by the RO in January 2001 
that it was believed that she was no longer eligible.  

The Board further finds, however, that there is also fault 
which can be attributed to the VA in this case.  In this 
regard, the Board notes that the VA received notification of 
the divorce in September 2000, but did not initiate 
termination of the apportionment until several months later 
in January 2001.  In this regard, the fault of the VA 
outweighs the fault of the appellant.    

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  Her own 
financial status report indicates that her income exceeds her 
expenses, leaving a balance which could be used to satisfy 
the debt.  

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  The extra compensation payable on behalf of a 
dependent spouse is intended to provide support for a 
veteran's spouse.  During the period subsequent to July 2000, 
she was no longer the spouse of a veteran.  Therefore, 
recovery of the overpayment would not tend to defeat the 
purpose of the VA benefits program.

The provision regarding unjust enrichment is at least 
partially applicable in this case.  The appellant has 
received an overpayment of benefits to which she was not 
entitled under the law.

Finally, the Board notes that there is an indication that the 
appellant may have changed her position to her detriment 
based on reliance on VA benefits.  Presumably, prior to the 
notice sent to her in January 2001, she thought that she was 
entitled to receive such benefits and has already spent the 
money in connection with expenses associated with supporting 
herself.

In summary, at least one of the elements set forth in 
38 C.F.R. § 1.965 weighs in favor of the appellant's claim 
for a waiver, while several other factors weigh against it.  
The facts and circumstances in this particular case indicate 
a need for reasonableness and moderation in the exercise of 
the Government's rights.  Recovery of the portion of the 
overpayment which was created subsequent to September 5, 2000 
but prior to January 23, 2001, would be against equity and 
good conscience.  However, recovery of the portion of the 
overpayment attributable to the payment for a dependent which 
was issued during the period prior to when the VA received 
notice (i.e., prior to September 2000) as well as payment 
during the period subsequent to when the VA gave notice to 
the appellant (i.e., after January 2000) would not be against 
equity and good conscience as there is no argument that the 
accumulation of the overpayment was the fault of the VA 
during those periods.  Such a decision allowing a partial 
waiver would not be unduly favorable or adverse to either 
side.  

As noted above, the total amount of the overpayment which had 
been calculated by the RO was $540.  To determine the portion 
of the overpayment which may not be waived, the Board has 
performed calculations based on data contained in the claims 
file.  The period between September 5, 2000 and January 23, 
2001 represents approximately one half of the period in which 
the overpayment was created.  By dividing the total amount of 
the overpayment in half, the Board calculates that a waiver 
of overpayment in the amount of $270 is warranted.


ORDER

A partial waiver of recovery of an overpayment of benefits on 
behalf of a dependent spouse in the amount of $270 is 
granted.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



